      Case 1:16-cr-00603-LAP Document 109 Filed 11/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
           - v –                             16 CR 603-01 (LAP)
Adrian Delarosa,                                     ORDER



LORETTA A. PRESKA, Senior United States District Judge:



     The conference scheduled for November 23, 2020 is adjourned

to January 5, 2021 at 11:00 a.m. via telephone conference. The

dial-in for the conference is (888) 363-4734, access code

4645450.




                            ________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge

Dated: November 20, 2020
       New York, New York
